DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
Regarding the amendments, filed 23 December 2021, to claims 9 and 19 to correct typographical errors, the amendments correct the issues and the objection is withdrawn.
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive.  The Applicant argues that neither Von Novak (US 2017/0005481) nor the combination of Von Novak in view of Joye (US 2017/0093222) teach (1) an activation signal transmitter to transmit an activation signal for activating multiple transmission antennas to the power transmission device when supplied with power from the power supplier and receiving an operation instruction, and/or (2) a response transmitter to transmit, to the power transmission device, a response signal indicating that non-contact power supply is started.  
Regarding the activation signal argument, Von Novak clearly states in Figure 14, (1004) for the device detection step that in order to detect the device, the transmitter detects the device or by a communication from the receiver”.  Further, Joye also discloses a receiver transmitting a “standby mode exit request” as disclosed in the abstract, “for transmitting a standby mode exit request” and detailed in paragraphs 0043, 0050 and 0144-0148.
Regarding the response signal indicating that non-contact power supply is started, the “response signal” is very broad and only indicates that non-contact power supply is started.  That is, the “response signal” does not have any detail as to any information being shared with the transmitter or any other device, there is merely a signal present after non-contact power supply is started.  For instance, this term is broad enough to include reflected signals that are present in wireless induction power transfer.  In paragraph 0113 of Von Novak, keep-alive communication is described.  The receiver and transmitter communicate during non-contact power supply in order for the transmitter to keep transmitting non-contact power to the receiver.  This would have to begin when non-contact power begins in order for non-contact power to remain active, as one the communication is ended, the non-contact power supply is also ended.  Further, paragraph 0088 of Von Novak describes the receiver communication with the transmitter to adjust the power parameters of the non-contact power supply, which would start as soon as power is being supplied.  Further, Joye also discloses similar signals in, for instance, paragraph 0025.
In light of the above, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0005481 by Von Novak in view of US 2017/0093222 by Joye.

Regarding claim 1, Von Novak discloses a non-contact power supply system [see at least Figure 2], comprising: a power reception apparatus [see at least Figure 2, (108); Figure 5, (300)], including: a reception antenna [see at least Figure 5, (304)] capable of receiving power from any of multiple transmission antennas [see at least Figure 6A, (602A)] included in a power 
Von Novak fails to explicitly disclose the power reception device is composed of a household electrical appliance and the power transmission device is installed in a structure included in a building.  However, Joye discloses this limitations [see at least paragraphs 0031-0034].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the transmitter in a building structure for supplying power to a household appliance as this would eliminate the need for power cords/wires being placed in household areas, thus decreasing hazards (tripping or chewing) associated with cords/wires.

Regarding claim 2, Von Novak in view of Joye teaches the non-contact power supply system according to claim 1.


Regarding claim 3, Von Novak in view of Joye teaches the non-contact power supply system according to claim 1.
Von Novak discloses wherein the activation signal transmitted by the activation signal receiver includes information related to the power reception apparatus [see at least paragraph 0068], and the antenna determiner determines the power transmission target antenna on a basis of information for specifying the power reception apparatus and a state of power supply to the multiple transmission antennas performed by the power transmitter when the power transmitter starts power supply to the multiple transmission antennas [see at least paragraph 0068].

Regarding claim 4, Von Novak in view of Joye teaches the non-contact power supply system according to claim 1.
Von Novak discloses wherein the response signal transmitted by the response transmitter includes information for identifying the power reception apparatus, and the antenna determiner determines the power transmission target antenna on a basis of information for specifying the power reception apparatus when the response receiver receives the response signal transmitted from the response transmitter [see at least paragraph 0109; the transmitter identifies compatible receivers and rejects non-compatible receivers].

Regarding claim 5, Von Novak in view of Joye teaches the non-contact power supply system according to claim 1.
Von Novak discloses wherein the antenna determiner determines the power transmission target antenna on a basis of a state of the power supply to the transmission antennas by the power transmitter [see at least Figure 14, (1002)-(1006)].

Regarding claim 7, Von Novak in view of Joye teaches the non-contact power supply system according to claim 2.
Joye discloses wherein the antenna controller causes the power transmitter to perform the power supply to the power transmission target antenna, and then maintains a state in which the power supply to the power transmission target antenna is continued until the activation signal is output again from the activation signal transmitter while maintaining a state in which the power supply to transmission antennas other than the power transmission target antenna is stopped [see at least paragraph 0142].

Regarding claim 8, Von Novak in view of Joye teaches the non-contact power supply system according to claim 1.
Von Novak discloses wherein the transmission antennas are for performing non-contact power supply to the power reception apparatus by a resonance-type non-contact power supply scheme [see at least paragraph 0167, “In operation, the coil and the circuitry demonstrate a resonance at a frequency determined by the parameters of the design of the coil”].


Von Novak discloses wherein the power transmission device further includes the activation signal receiver, the power transmitter, and the antenna determiner corresponding to each of the multiple transmission antennas [see at least Figure 4A; paragraphs 0109-0110; the parts of the transmitter corresponds to all of the transmission antennas].

Regarding claim 10, Von Novak discloses a power reception apparatus for non-contact power supply [see at least Figure 2, (108); Figure 5, (300)], the power reception apparatus comprising: a reception antenna [see at least Figure 5, (304)] capable of receiving power from any of multiple transmission antennas [see at least Figure 6A, (602A)] included in a power transmission device [see at least Figure 2, (104); Figure 4A, (202); Figure 6A, (601)] 
Von Novak fails to explicitly disclose the power transmission device is installed in a structure included in a building.  However, Joye discloses this limitations [see at least paragraphs 0031-0034].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the transmitter in a building structure for supplying power to a household appliance as this would eliminate the need for power cords/wires being placed in household areas, thus decreasing hazards (tripping or chewing) associated with cords/wires.

Regarding claim 11, Von Novak in view of Joye teaches the power reception apparatus for non-contact power supply according to claim 10.
Joye discloses wherein the activation signal transmitter outputs the activation signal when a power source switch is turned on or off [see at least paragraph 0050].

Regarding claim 12, Von Novak discloses a signal transmission method regarding start of non-contact power supply by a power reception apparatus 
Von Novak fails to explicitly disclose the power reception device is composed of a household electrical appliance and the power transmission device is installed in a structure included in a building.  However, Joye discloses this limitations [see at least paragraphs 0031-0034].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the transmitter in a building structure for supplying power to a household appliance as this would eliminate the need for power cords/wires being placed in household areas, thus decreasing hazards (tripping or chewing) associated with cords/wires.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0005481 by Von Novak in view of US 2017/0093222 by Joye in further view of US 2016/0082847 by Asai.


Both Von Novak and Joye discuss foreign object detection, but fail to explicitly teach wherein the power transmission device further includes a foreign matter detector to detect a foreign matter present between the transmission antennas and the reception antenna on a basis of a state of the power supply to the power transmission target antenna while the power transmitter is performing the power supply to the power transmission target antenna, and the antenna controller causes the power transmitter to stop the power supply to the power transmission target antenna when the foreign matter detector detects the foreign matter.  However, Asai discloses this limitation [see at least paragraphs 0026-0027].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to stop power transmission if a foreign object is detected to increase the safety of the system by reducing/eliminating the chance of heating foreign metal which could cause a potential fire hazard.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836